DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
Response to Amendment
The Amendment filed 06/30/2022 has been entered.  Claims 1-6, 10-15, 17-18, 20, and 22 remain pending in the application.  Claim(s) 6 has been withdrawn.  Claim(s) 7-9, 16, 19, and 21 have been canceled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 depends from claim 16.  Claim 16 is cancelled.  Accordingly, the scope of protection sought is unclear.  For the purposes of applying prior art, the claim will be interpreted as depending from claim 1.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 1-5, 10-15, 17-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. (US 20180071986 A1), in view of Berben et al. (US 20180009134 A1) and Bunch et al. (US 20190086126 A1).
Regarding claims 1-5, 10, and 18, Buller teaches “methods, systems, apparatuses, and software that allow control of deformation in the printed 3D object” (which reads upon “a method comprising”, as recited in the instant claim; paragraph [0007]).  Buller teaches that the “3D object is formed of one or more materials selected from the group consisting of an elemental metal, metal alloy, ceramic, and an allotrope of elemental carbon” (which reads upon “of an additively manufactured component comprising a metal or alloy, powder comprising at least one of a metal, an alloy, or a ceramic”, as recited in the instant claim; paragraph [0016]).  Buller teaches “fused deposition modeling (FDM)” (which reads upon “additively manufacturing an additively manufactured component using fused deposition modeling”, as recited in the instant claim; paragraph [0027]).  Buller teaches that “in a 3D printing process, the deposited material may be fused, (e.g., sintered or melted), bound or otherwise connected to form at least a portion of the desired 3D object” (which reads upon “sintering, at a first time, the additively manufactured component”, as recited in the instant claim; paragraph [0144]).  Buller teaches that “fusing, binding or otherwise connecting the material is collectively referred to herein as “transforming” the material, and that fusing the material may refer to melting, smelting, or sintering a pre-transformed material” (which reads upon “sintering, at a first time, the additively manufactured component”, as recited in the instant claim; paragraph [0144]).  Buller teaches that “the 3D object comprises two or more layers of material generated by at least one 3D printing method, and that the two or more layers may form a surface that includes steps” (which reads upon “wherein the surface of the additively manufactured component comprises a stepped surface”, as recited in instant claims 3 and 18; paragraph [0234]).  Buller teaches that “the unevenness of the surface may be due to the 3D printing (e.g., additive manufacturing process), and that the unevenness of the surface may be due to the process by which the 3D object was generated” (paragraph [0234]).  Buller teaches that “the surface may include corrugations” (which reads upon “wherein the additively manufactured component comprises channels between adjacent tracks of material from which the additively manufactured component is formed”, as recited in instant claim 2; paragraph [0234]).  Buller teaches that “the surface generated by the two or more layers may be covered by a stratum (e.g., hardened stratum), and that the surface of the 3D object may be smooth and cover the uneven, staggered, stepped, corrugated, and/or jittered surface of the two or more layers” (which reads upon “wherein an average particle size of the powder is selected to facilitate the powder filling the channel at or near the surface of the additively manufactured component”, as recited in instant claim 2; which reads upon “wherein the powder at least partially smooths the stepped surface and wherein the powder has an average particle size that is less than a step size of the stepped surface”, as recited in instant claims 3-4 and 18; paragraph [0234]; the powder cannot smooth the uneven surface unless the powder has an average particle size that is less than a step size of the corrugated or stepped surface).  Buller teaches that “stratum may be used to fill up steps, holes, gaps, embossed area, or depressions on the surface of a 3D object, and that the stratum may be used to mask steps, holes, gaps, embossed area, projections or depressions on the surface of a 3D object” (which reads upon “wherein the average particle size of the powder is selected to facilitate the powder filling pores at or near the surface of the additively manufactured component”, as recited in instant claims 18 and 22; paragraph [0233]).  Buller teaches that “the stratum may be of a different material of which the 3D object is composed (e.g., the same material as of the two or more layers)” (paragraph [0233]).  Buller teaches that “the first material structure may differ from the second material structure by its grain structure” (which reads upon “wherein the powder has an average grain size that is smaller than an average grain size of the material used to form the additively manufactured component”, as recited in the instant claim; paragraph [0049]).  Buller teaches that “different in size can be smaller or larger, and that the difference in size may refer to the fundamental length scale (abbreviated herein as “FLS”) of the features within the melt pool (e.g., metallurgical structures and/or crystals)” (which reads upon “wherein the powder has an average grain size that is smaller than an average grain size of the material used to form the additively manufactured component”, as recited in the instant claim; paragraph [0035]).  Buller teaches that “the stratum may level out and/or smooth the surface of the two or more steps” (which reads upon “wherein the powder at least partially smooths the stepped surface”, as recited in the instant claims; paragraph [0234]).  Buller teaches that “the deposited material may be fused, (e.g., sintered or melted), bound or otherwise connected to form at least a portion of the desired 3D object” (which reads upon “sintering the additively manufactured component and sintering the powder to form a surface layer on the additively manufactured component”, as recited in the instant claim; paragraph [0144]).  
Buller teaches that “stratum may be used to fill up steps, holes, gaps, embossed area, or depressions on the surface of a 3D object, and that the stratum may be used to mask steps, holes, gaps, embossed area, projections or depressions on the surface of a 3D object” (paragraph [0234]).  Buller is silent regarding how the stratum is disposed, specifically, Buller is silent regarding depositing the stratum, from a slurry, suspension, or tape.  
Berben is similarly concerned with using FDM (fused deposition modeling) printing (paragraph [0012]).  Berben teaches that “before the post-treatment, the surface texture is relatively rough” (paragraph [0049]).  Berben teaches that “after the post treatment, the outer layer 210 may have been subjected to one or more methods for reducing surface roughness” (paragraph [0049]).  Berben teaches that “the post-treatment may e.g. have been included a coating step, and that a coating 217 is depicted, which reduces the surface roughness of the outer layer 210 relative to the uncoated outer layer 210” (which reads upon “wherein the powder at least partially smooths the stepped surface”, as recited in the instant claim; paragraph [0049]).  Berben teaches that “the 3D printer may further comprise (d) a transformation stage unit configured to transform (especially in a transformation stage) a liquid, such as a slurry or a paste, in a solid filler material, wherein the liquid, such as the slurry, comprising one or more of metal particles, ceramic particles, and carbon particles, and wherein the transformation stage unit is configured to cure and/or dry (especially in the transformation stage) the liquid, such as the slurry; and wherein the (optional) post-treatment stage unit is configured to apply one or more of (i) heating at least part of the outer layer, (ii) solvent dissolving at least part of the outer layer, and (iii) coating at least part of the outer layer (especially in the post-treatment stage)” (which reads upon “depositing, from a slurry, suspension, or tape, on a surface of an additively manufactured component”, as recited in the instant claim; paragraph [0038]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit the stratum of Buller using a slurry, as taught by Berben to avoid the problems of powdered metals such as product loss, and fire or inhalation hazards.  
Modified Buller is silent regarding hot isostatic pressing the additively manufactured component and the surface layer.  
Bunch is similarly concerned with fused deposition modeling (paragraph [0069]).  Bunch teaches that “the disclosed heat transfer devices may be constructed with use of metallic Additive Manufacturing” (paragraph [0069]).  Bunch teaches that “it may also be post-processed with strength-improving techniques including Hot Isostatic Press (HIP) and/or Heat Treat (HT)” (which reads upon “hot isostatic pressing the additively manufactured component and the surface layer”, as recited in the instant claim; paragraph [0069]; post processing reads on after the stratum is disposed).  Bunch teaches that “the device may be coated with thermal resistive coating including but not limited to Silicon-Carbide and/or Zirconium” (paragraph [0069]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify add HIP to the method of Buller, as taught by Bunch to improve the strength of the object. 
Regarding claims 11-15 and 20, modified Buller teaches the methods of claims 1 and 18 as stated above.  Buller teaches that “the stratum may comprise the same material of which the 3D object is composed” (paragraph [0233]).  Buller teaches that “the stratum may be of a different material of which the 3D object is composed” (paragraph [0233]).  Buller teaches that “the added layer may comprise elemental metal, metal alloy, ceramic, or elemental carbon” (paragraph [0303]).  Berben teaches that “a layer within the 3D object may comprise several types of material (e.g., an elemental metal and an alloy, an alloy and a ceramic, an alloy and an elemental carbon)” (paragraph [0152]).  
Regarding claim 17, modified Buller teaches the method of claim 1 as stated above.  Buller teaches that “the stratum may comprise the same material of which the 3D object is composed” (paragraph [0233]).  Buller teaches that “the alloy may include an alloy exhibiting at least one of excellent mechanical strength, resistance to thermal creep deformation, good surface stability, resistance to corrosion, and resistance to oxidation” (paragraph [0157]).  
Regarding claim 22, modified Buller teaches the method of claim 1 as stated above.  Buller teaches that “stratum may be used to fill up steps, holes, gaps, embossed area, or depressions on the surface of a 3D object, and that the stratum may be used to mask steps, holes, gaps, embossed area, projections or depressions on the surface of a 3D object” (which reads upon “wherein the average particle size of the powder is selected to facilitate the powder filling pores at or near the surface of the additively manufactured component”, as recited in the instant claim; paragraph [0233]).  Buller teaches that “the stratum may be of a different material of which the 3D object is composed (e.g., the same material as of the two or more layers)” (paragraph [0233]).  Buller teaches that “different can be different in size, in shape” (paragraph [0035]).  Buller teaches that “different in size can be smaller or larger, and that the difference in size may refer to the fundamental length scale (abbreviated herein as “FLS”) of the features within the melt pool (e.g., metallurgical structures and/or crystals)” (paragraph [0035]).  

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.  Applicant argues that the Office Action acknowledged that Buller is silent regarding "hot isostatic pressing the additively manufactured component and the surface layer" (remarks, page 6).  Applicant argues that Bunch makes no mention of sintering an additively manufactured component, depositing a powder onto the additively manufactured component, and then additionally sintering the deposited powder to form a surface layer on the additively manufactured component before applying a Hot Isostatic Press technique (remarks, page 6).  This is not found convincing because Bunch is not relied upon to teach sintering an additively manufactured component, depositing a powder onto the additively manufactured component, and then additionally sintering the deposited powder to form a surface layer on the additively manufactured component.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733